FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC 07 March 2016 Notification of Transactions of Persons Discharging Managerial Responsibilities andConnected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a) HSBC Holdings plc was advised today that the following acquisition of US$0.50 ordinary shares (the "Shares") took place in Hong Kong on 7 March 2016: Director's Name Price per Share Shares acquired Irene Lee HK$49.95 For any queries related to this notification please contact: Danielle Pass, Assistant Company Secretary on +44 (0)20 7992 3022. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:07March 2016
